/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 30, 2014

                                       No. 04-14-00792-CV

                   BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE,
                                   Appellant

                                                 v.

                                      Frank HERNANDEZ,
                                            Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-14755
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on November 24, 2014. The court reporter has
filed a notification of late record stating the reporter’s record was not filed because appellant has
not requested a reporter’s record. If appellant desires a reporter’s record to be filed in this
appeal, it must request that a reporter’s record be prepared. See TEX. R. APP. P. 34.6(b)(1).

        Accordingly, if appellant desires a reporter’s record, it is hereby ORDERED to (1)
request in writing, no later than January 16, 2015, that a reporter’s record be prepared and (2)
designate in writing, no later than January 16, 2015, the exhibits and those portions of the record
to be included in the reporter’s record. Id. The appellant is hereby ORDERED to file a copy of
the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than January
16, 2015.

        It is further ORDERED that appellant provide written proof to this court no later than
January 16, 2015 that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.

         If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).
                                              ___________________________________
                                              Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court